Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 3, 1995, convicting him of burglary in the second degree, robbery in the third degree, assault in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his waiver of the right to be present at sidebar conferences during jury selection and trial, although knowing and intelligent, was involuntary because he was forced to choose between a trial with no sidebar conferences or a waiver of his right to be present at them. However, the defendant does not argue that there were any sidebar conferences which he would have attended but for the allegedly coerced waiver. In fact, upon a review of the voir dire minutes, it is clear that the several prospective jurors who requested to speak to the court outside the presence of the other prospective jurors were escorted one-by-one into chambers by a court officer. Inside chambers were a court reporter, a clerk, the attorneys for both parties and the defendant. The defendant was *650also present in chambers with the Justice, the clerk, and the attorneys when challenges to the jurors were made.
The defendant’s remaining contentions are without merit. Santucci, J. P., Altman, Krausman and Goldstein, JJ., concur.